Effective immediately, the sub-section entitled "5% or Greater Ownership of Share Class" in “Part I – Appendix B – Share Ownership” is hereby restated in its entirety as follows: 5% or Greater Ownership of Share Class The following table identifies those investors who own of record or are known by the Fund to own beneficially 5% or more of the Fund’s outstanding shares as of November 30, 2012. Name and Address of Investor Percentage Ownership HARTFORD SECURITIES DISTRIBUTION COMPANY INC 28.83% ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT06104-2999 ROBERT J MANNING 6.28% ROBERT J MANNING LIVING TRUST 13 ROCKYLEDGE RD SWAMPSCOTT MA01907-2821 223900 1 MMM- APXB-SAI-SUP-072913
